Title: To George Washington from Robert Morris, 16 August 1777
From: Morris, Robert
To: Washington, George



Dear sir
Philadelphia August 16. 1777

Agreeable to your Excellencys desire in your favour of the 14th Current, I have taken from the Minutes of the Committee of Congress who

resided here last Winter, an account of the Silver sent you to Trenton, as underneath. I must assure you that it affords me true pleasure to be favoured with your Commands and that my best wishes are constantly for your health and prosperity being most respectfully Dr sir Your Affte and Obedient humble servant

Robt Morris


December 31. 1776 sent per John Hay an Express

          
            410
            Spanish
            
              
                
                  Milled Dollars @
                  7/6
                
                
                  Crowns
                  7/6
                
                
                  Do
                  3/9
                
                
                  Shillings
                  1/6
                
               
              
            153.15.0 
          
          
              2
            En:
            .15.0 
          
          
               ½
            French
            . 3.9 
          
          
             10½
            En:
            .15.9 
          
          
            
            
            
            Penna Curry
            £155: 9:6 
          
          
            
            
            
            deduct ⅕th
            31. 1.10
          
          
            
            
            
            Lawful
            £124. 7.8 
          
        

